                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

        Lena Watts-Robinson,           )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:17-cv-00024-FDW-DSC
                                       )
                 vs.                   )
                                       )
          M. David Brittain,           )
                                       )
             Defendant.                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s January 4, 2019 Order.

                                               January 4, 2019
